Citation Nr: 0936201	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  08-16 378A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The Veteran had active service from May 1967 to April 1970 
and from April 1972 to May 1974.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2007 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Cleveland, Ohio, which, in pertinent part, granted service 
connection for PTSD and assigned a 30 percent evaluation, 
effective June 11, 2007.  

In June 2009, the appellant testified during a hearing before 
the undersigned Veterans Law Judge.  A transcript of that 
hearing is of record. 

Unfortunately, further development of the evidence is 
required before the Board can adjudicate the Veteran's 
pending claim of entitlement to an increased disability 
rating.  So, regrettably, this claim is being remanded to the 
RO via the Appeals Management Center (AMC).  VA will notify 
him if further action is required on his part.


REMAND

The Board notes that, in June 2007 and June 2009 Statements 
in Support of Claim, and at his June 2009 hearing before the 
undersigned Veterans Law Judge, the Veteran complained of 
worsening PTSD symptoms and requested that VA obtain his most 
recent treatment notes from the Louis Stokes/Wade Park VA 
Medical Center (VAMC), and the East Liverpool/Calcutta and 
Ravenna VA Outpatient Clinics.  The Board acknowledges that 
VA medical records dated from March 2007 through November 
2008, and for the period from January 2009 through February 
20009, including from the East Liverpool VA outpatient 
clinic, were obtained by the RO, but that additional 
treatment records for December 2008, and the period 
subsequent to February 2009, have not been associated with 
his claims file.  Additionally, the record does not reflect 
that treatment reports from the Ravenna VA outpatient clinic 
have been requested.  These records may contain important 
medical evidence or confirmation of the Veteran's assertions.  

VA must make a "reasonable effort" to obtain these and 
other relevant records.  If the RO did make a reasonable 
effort to obtain all of the Veteran's VA medical treatment 
records, but they were unavailable, there is no specific 
indication in the file that these records do not exist or 
that further attempts to obtain them would be futile.  
See 38 U.S.C.A. § 5103A(b) (West 2002 & Supp. 2007).  As VA 
has a duty to request all available and relevant records from 
Federal agencies, including VA medical records, another 
search must be made for any additional VA medical records 
that might be available for consideration in this appeal.  
See 38 C.F.R. § 3.159(c)(2), (c)(3) (2008).  See also Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Additionally, the record is inadequate as to the current 
state of the Veteran's disability.  In this regard, the Board 
finds that the Veteran's July 2007 VA examination is not 
sufficiently contemporaneous for purposes of evaluating the 
nature and severity of the Veteran's PTSD, given the 
Veteran's complaints at the June 2009 Board hearing that his 
PTSD symptomatology had worsened since that July 2007 VA 
examination.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); see, too, Green v. Derwinski, 1 Vet. App. 121, 124 
(1991) (the fulfillment of the statutory duty to assist 
includes conducting a thorough and contemporaneous medical 
examination, one that takes into account the records of prior 
medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one).  The Board finds 
that the Veteran should be provided with a new VA medical 
examination in order to adequately determine the nature, 
severity and complete manifestations of his service-connected 
PTSD since June 2007, in an effort to determine if the 
current disability rating is correct.  See Stefl v. 
Nicholson, 21 Vet. App. 120, 123 (2007) (noting that a 
medical opinion must describe the disability in sufficient 
detail so the Board can make a fully informed evaluation of 
the disability).  If the medical evidence of record is 
insufficient, VA is always free to supplement the record by 
seeking an advisory opinion, or ordering a medical 
examination to support its ultimate conclusions.  See Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  

As such, in order to effectively evaluate the Veteran's 
service-connected PTSD, more recent objective 
characterizations of the condition and its associated 
symptomatology, as well as a more recent Global Assessment of 
Functioning (GAF) score - including an opinion as to the 
basis of the score, is required.  See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999) (when the veteran appeals the 
initial rating assigned for his disability, just after 
establishing his entitlement to service connection for it, VA 
must consider his claim in this context - which includes 
determining whether he is entitled to a "staged" rating to 
compensate him for times since the effective date of his 
award when his disability may have been more severe than at 
other times during the pendency of his appeal).  Therefore, 
an additional VA examination would be useful in evaluating 
the appeal.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-
86 (2006).  See also 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 
3.159(c)(4) (VA has an affirmative duty to obtain an 
examination of the claimant at VA health-care facilities if 
the evidence of record does not contain adequate evidence to 
decide a claim).

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Obtain complete records of the 
Veteran's treatment at the Louis 
Stokes/Wade Park VAMC, and East 
Liverpool/Calcutta and Ravenna VA 
Outpatient Clinics, from March 2007 through 
the present, not already of record.  If 
these records are unavailable, simply do 
not exist, or further attempts to obtain 
them would be futile, document this in the 
claims file.  

2.  Schedule the Veteran for VA mental 
status examination to ascertain the current 
severity and all manifestations of his 
service-connected PTSD.

Conduct all testing and evaluation needed 
to make this determination.  The claims 
file must be made available to the examiner 
for review in connection with the 
examination.  The examiner should be 
provided a full copy of this remand, and he 
or she is asked to indicate that he or she 
has reviewed the claims folder.  The 
examiner should review the results of any 
testing prior to completion of the report 
and should detail the Veteran's complaints 
and clinical findings, clinically 
correlating his complaints and findings to 
each diagnosed disorder.  The examiner also 
should comment on the Veteran's current 
level of social and occupational impairment 
due to his PTSD.

The examiner should also assign an Axis V 
diagnosis, Global Assessment of Functioning 
(GAF) score, consistent with the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Psychiatric 
Disorders, and explain what the assigned 
score represents.  This includes, if 
possible, sorting what measure of the GAF 
score is attributable to the service-
connected PTSD versus other conditions 
(whether mental and/or physical).  If it is 
not possible to make this differentiation, 
please expressly indicate this and explain 
why this cannot be done.  

Any indications that the veteran's 
complaints or other symptomatology are not 
in accord with the objective findings on 
examination, should be directly addressed 
and discussed in the examination report.  
Please also discuss the rationale for all 
opinions provided.  

3.  Then, the RO should readjudicate the 
Veteran's claim of entitlement to an initial 
evaluation in excess of 30 percent for PTSD, 
with application of all appropriate laws and 
regulations, and consideration of any 
additional information obtained as a result 
of this remand.  If the claim on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.  Thereafter, the 
case should be returned to the Board, as 
appropriate.

The purpose of this remand is to further develop the record 
and afford due process.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

